BY THE COURT:
Appellants’ and appellees’ joint motion to dismiss the appeal and to vacate the May 18, 1992 (and January 14, 1993) opinions is GRANTED. The May 18, 1992 panel opinion, published at 960 F.2d 942 (11th Cir.1992), and the January 14, 1993 (slip, page 784) opinions are VACATED. The judgment of the district court is VACATED and the ease is REMANDED to the district court with instruction that the case be dismissed. United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).